(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción sobre desestimación que antecede, apareciendo que el síndico demandante y ahora apelante, al radicar su demanda de interpleader actuó de acuerdo con instrucciones recibidas del Juez de la Corte Federal, instrucciones dadas por dicho juez después de oídas todas las partes interesadas, y por tanto que la presente apelación, por lo menos en cuanto atañe al pronunciamiento de la sentencia ape-lada que condenó a dicha demandante en costas, no es tan clara-mente frívola que debamos anticipar el resultado de una vista del caso en su fondo, no ha lugar a la desestimación solicitada.